Case 1:20-cr-00213-MKV Document 119 Filed 12/11/20 Page 1 of 1




                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
                                                        DATE FILED: 12/11/20




                           Based on the advice that Mr. Martinez does not waive conflict,
                           the continued Curcio hearing scheduled for Monday is
                           canceled. The Court will appoint substitute counsel.
                           SO ORDERED

                            December 11, 2020
